DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-21 are pending and subject to examination in this Office action.  Claim 5 has been canceled.

Specification
The use of the term SHEET ROCK, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 15 is objected to because of the following informalities: dependent claim 15 is identical to dependent claim 6 in both scope and dependency.  Appropriate correction is required.  Moreover, to the extent Applicant intended claim 15 to depend from claim 10, please note that the subject matter set forth in claim 15 is already in independent claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Independent claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In this regard, claim 18 requires that at least one of the projections extends along a direction perpendicular to a depth direction of the aperture formed in the plate.  However, this relationship (i.e., a direction perpendicular) was not included or supported by the original disclosure, and therefore, constitutes new matter.  Applicant is encouraged to take the appropriate action to correct this issue.

Claims 1-4, 6-9, 14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, and dependent claims 14 and 20, the bare recitation of “a coating” is set forth therein.  It is unclear as to where this coating is required to be located.  In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Paul (U.S. Patent No. D312,772), and Zupan (U.S. Patent No. 5,885,024).
Regarding independent claim 18, Paul clearly describes a clip, comprising:
a rectangular plate including a first side and a second side (Figs. 1 and 5); 

a second arm extends from the second side of the plate, wherein the second arm includes a third triangular projection and a fourth triangular projection shaped and dimensioned to secure the plate to a second substrate proximate to the first substrate (Figs. 2, 6 and 7).
Paul does not appear to expressly illustrate an aperture in the plate located between the first arm and the second arm.  As evidenced by Zupan, it was old and well-known in the clip art to provide apertures (20) in such plates located between first and second arms (Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture located in the plate as claimed to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Paul as modified by Zupan results in the claimed invention, and in particular, wherein at least one of the third or the fourth triangular projections extends along a direction perpendicular to a depth direction of the aperture formed in the plate (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Zupan Figs. 1B, 2 and 3).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Paul and Zupan as applied above, and further in view of Shadwell (U.S. Patent Application Publication No. 2015/0275951).


KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 21, Shadwell describes a centrally-located aperture (20) in the plate between first and second arms.

Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Paul and Zupan as applied above, and further in view of Jindra (U.S. Patent Application Publication No. 2019/0017548).
Paul does not appear to expressly describe a corrosion resistant coating as claimed.  As evidenced by Jindra, it was old and well-known in the clip art to provide such a corrosion-resistant coating to prevent corrosion of the clip (¶ [0062]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion-resistant coating as claimed to prevent corrosion of the clip.  Such combination of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
	
Claims 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Paul (U.S. Patent No. D312,772), in view of Shadwell (U.S. Patent Application Publication No. 2015/0275951) and Zupan (U.S. Patent No. 5,885,024).
Regarding independent claim 10, and dependent claims 12 and 17, Paul clearly describes a clip, comprising:
a rectangular plate including a first side and a second side (Figs. 1 and 5); 
a first arm extends from the first side of the plate, wherein the first arm includes a first triangular projection and a second triangular shaped and dimensioned to secure the plate to a first substrate (Figs. 2, 6 and 7); 
a second arm extends from the second side of the plate, wherein the second arm includes a third triangular projection and a fourth triangular projection shaped and dimensioned to secure the plate to a second substrate proximate to the first substrate (Figs. 2, 6 and 7).
Paul does not appear to expressly illustrate an aperture centrally located in the plate located between the first arm and the second arm.  As evidenced by Shadwell, it was old and well-known in the clip art to provide apertures (20) in such plates located between first and second arms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture located in the plate as claimed to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Paul as modified by Shadwell and Zupan results in the claimed invention, and in particular, wherein the substantially right triangular projections extend along a direction parallel to a depth direction of the aperture formed in the plate (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Zupan Figs. 1B, 2 and 3).

Regarding claim 11, wherein at least one of the first substrate or the second substrate is at least one of drywall, plasterboard, wallboard, gypsum board, or plywood (see e.g., Zupan Figs. 2 and 3).

Regarding claim 13, wherein the mounting clip includes an indentation (126) formed in the plate around the aperture, wherein the indentation is shaped and dimensioned to counter sink at least one of a screw head or a nail head (Shadwell Fig. 10).

Regarding claim 16, wherein a first surface of the plate, a first surface of the first arm, and a first surface of the second arm form is substantially co-planar with each other, and wherein a second surface of the plate, a second surface of the first arm, and a second surface of the second arm are substantially co-planer with each other (see e.g., Paul Figs. 2, 5 and 7; Zupan Figs. 1B, 2 and 3).

Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Paul, Shadwell and Zupan as applied above, and further in view of Jindra (U.S. Patent Application Publication No. 2019/0017548).
Paul does not appear to expressly describe a corrosion resistant coating as claimed.  As evidenced by Jindra, it was old and well-known in the clip art to provide such a corrosion-resistant coating to prevent corrosion of the clip (¶ [0062]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion-resistant coating as claimed to prevent corrosion of the clip.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claims 1, 2, 6-9 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Paul (U.S. Patent No. D312,772), in view of Zupan (U.S. Patent No. 5,885,024) and Jindra (U.S. Patent Application Publication No. 2019/0017548).
Regarding independent claim 1, and dependent claim 9, Paul clearly describes a clip, comprising:
a rectangular plate including a first side and a second side (Figs. 1 and 5); 
a first arm extends from the first side of the plate, wherein the first arm includes a first projection shaped and dimensioned to secure the plate to a first substrate (Figs. 2, 6 and 7); 
a second arm extends from the second side of the plate, wherein the second arm includes a second projection shaped and dimensioned to secure the plate to a second substrate proximate to the first substrate (Figs. 2, 6 and 7).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Paul does not expressly describe a corrosion resistant coating as claimed.  As evidenced by Jindra, it was old and well-known in the clip art to provide such a corrosion-resistant coating to prevent corrosion of the clip (¶ [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion-resistant coating as claimed to prevent corrosion of the clip.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Paul as modified by Zupan and Jindra results in the claimed invention.

Regarding claim 2, wherein at least one of the first substrate or the second substrate is at least one of drywall, plasterboard, wallboard, gypsum board, or plywood (see e.g., Zupan Figs. 2 and 3).

Regarding claims 6 and 15, wherein at least one of the first projection or the second projection extends along a direction parallel to a depth direction of the aperture formed in the plate (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Zupan Figs. 1B, 2 and 3).

Regarding claim 7, wherein the first arm includes at least two pointed projections including pointed teeth extending along the direction parallel to the depth direction of the aperture formed in the plate, and wherein the second arm includes at least two projections including pointed teeth extending along the direction parallel to the depth direction of the aperture formed in the plate (see e.g., Paul Figs. 2, 5 and 7; Zupan Figs. 1B, 2 and 3).

Regarding claim 8, wherein a first surface of the plate, a first surface of the first arm, and a first surface of the second arm form is substantially co-planar with each other, and wherein a second surface of the plate, a second surface of the first arm, and a second surface of the second arm are substantially co-planer with each other (see e.g., Paul Figs. 2, 5 and 7; Zupan Figs. 1B, 2 and 3).

Claims 1-4, 6-9 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Paul (U.S. Patent No. D312,772), in view of Shadwell (U.S. Patent Application Publication No. 2015/0275951) and Jindra (U.S. Patent Application Publication No. 2019/0017548).
Regarding independent claim 1, and dependent claim 9, Paul clearly describes a clip, comprising:
a rectangular plate including a first side and a second side (Figs. 1 and 5); 
a first arm extends from the first side of the plate, wherein the first arm includes a first projection shaped and dimensioned to secure the plate to a first substrate (Figs. 2, 6 and 7); 
a second arm extends from the second side of the plate, wherein the second arm includes a second projection shaped and dimensioned to secure the plate to a second substrate proximate to the first substrate (Figs. 2, 6 and 7).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Paul does not expressly describe a corrosion resistant coating as claimed.  As evidenced by Jindra, it was old and well-known in the clip art to provide such a corrosion-resistant coating to prevent corrosion of the clip (¶ [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion-resistant coating as claimed to prevent corrosion of the clip.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Paul as modified by Shadwell and Jindra results in the claimed invention.

Regarding claim 2, wherein at least one of the first substrate or the second substrate is at least one of drywall, plasterboard, wallboard, gypsum board, or plywood (see e.g., Shadwell Figs. 4-9).

Regarding claim 3, wherein the first side of the plate is spaced apart from the second side of the plate, wherein the aperture is formed in a substantially central region of the plate (Shadwell Fig. 10).

Regarding claim 4, wherein the mounting clip includes an indentation (126) formed in the plate around the aperture, wherein the indentation is shaped and dimensioned to counter sink at least one of a screw head or a nail head (Shadwell Fig. 10).

Regarding claim 5, wherein the substrate mounting clip includes a coating configured to prevent the substrate mounting clip from rusting, wherein the coating includes at least one of phosphate or zinc (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Shadwell Fig. 10).

Regarding claims 6 and 15, wherein at least one of the first projection or the second projection extends along a direction parallel to a depth direction of the aperture formed in the plate (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Shadwell Fig. 10).

Regarding claim 7, wherein the first arm includes at least two pointed projections including pointed teeth extending along the direction parallel to the depth direction of the aperture formed in the plate, and wherein the second arm includes at least two projections including pointed teeth extending along the direction parallel to the depth direction of the aperture formed in the plate (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Shadwell Fig. 10).

Regarding claim 8, wherein a first surface of the plate, a first surface of the first arm, and a first surface of the second arm form is substantially co-planar with each other, and wherein a second surface of the plate, a second surface of the first arm, and a second surface of the second arm are substantially co-planer with each other (see e.g., Paul Figs. 1, 2, 5, 6 and 7; Shadwell Fig. 10).

Response to Arguments
Applicant’s arguments filed on 10 February 2021 have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/Primary Examiner, Art Unit 3635